Order entered July 18, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00716-CV

                           JOSE SYLVESTERE LOPEZ, Appellant

                                                V.

                                 CLAUDIA LOPEZ, Appellee

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-11-05531-S

                                            ORDER
       Before the Court is appellant’s July 15, 2013 Motion for Rehearing. We treat appellant’s

motion as a motion for an extension of time to file a brief. We GRANT appellant’s motion.

Appellant shall file his brief on or before August 16, 2013.


                                                       /s/     CAROLYN WRIGHT
                                                               CHIEF JUSTICE